Case 4:20-cv-00035-RWS-CAN Document 25 Filed 06/11/20 Page 1 of 2 PageID #: 126




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 CRAIG CUNNINGHAM,                                     §
                                                       §
            Plaintiff,                                 §
                                                       §
 v.                                                    §     Case No. 4:20-cv-00035-RWS-CAN
                                                       §
 UNIFIN, INC.                                          §
 and JOHN/JANE DOES 1-5,                               §
                                                       §
            Defendants.                                §

                                    NOTICE OF SETTLEMENT

           Plaintiff Craig Cunningham and Defendant Unifin, Inc. (collectively, the “Parties”) notify

 the Court that they have reached an agreement in principle to settle this matter. Accordingly, the

 Parties respectfully ask the Court to (1) vacate all case deadlines and (2) provide the Parties with

 14 days to memorialize the terms of their settlement and exchange consideration in contemplation

 of the same – after which time this case will be voluntarily dismissed.

 .

     Respectfully Submitted,                           Respectfully Submitted,
     /s/ Leland Garrett McRae                          /s/ Charles R. Penot, Jr.
     Leland Garrett McRae                              Charles R. Penot, Jr.
     Attorney-at-Law                                   TX Bar No. 24062455
     SBN: 24086374                                     Sessions, Fishman, Nathan & Israel
     1150 N. Loop 1604 W., Suite 108 – 461             900 Jackson Street, Suite 440
     San Antonio, Texas 78248                          Dallas, Texas 75202
     Telephone: (210) 569-0434                         Telephone: (214) 741-3009
     Email: leland@lelandmcrae.com                     Facsimile: (214) 741-3098
                                                       Email: cpenot@sessions.legal
     Attorney for Plaintiff, Craig Cunningham          Attorney for Defendant,
                                                       Unifin, Inc.




                                                   1
Case 4:20-cv-00035-RWS-CAN Document 25 Filed 06/11/20 Page 2 of 2 PageID #: 127




                                       1
